STATEMENT OF THE CASE
REYNOLDS, J.
This is a suit to recover compensation under the Workmen’s Compensation Act.
It is not denied that plaintiff received a serious injury in March, 1922, that incapacitated him from working, and entitled him to compensation from that date to February 22, 1923, to which date the defendant paid him compensation. Defendant contended that on the last named date plaintiff had fully recovered from the injury received and ceased to pay him compensation.
The case was tried on the issue as to whether or not the injury plaintiff received entitled him to compensation as for permanent total disability, or whether, on *428February 22, 1923, be bad entirely recovered from bis injury.
There was judgment rejecting plaintiff’s demand.
A new trial was granted and judgment was rendered in favor of plaintiff for compensation from February 22, 1923, . to August 28, 1923, the date on which the evidence shows plaintiff obtained employment at a wage equal to that he was receiving before the accident.
Plaintiff perfected an appeal. Defendant answered his appeal and prays that plaintiff’s demand's be rejected.
OPINION
The sole question for decision in this case is whether or not plaintiff was permanently totally disabled by the accident or whether, after February 22, 1923, he was able to do work of a reasonable character.
Plaintiff’s witnesses, Dr. George N. Trezevant an\d Dr. Leo Vandegaer, testified, in effect, that plaintiff was totally disabled to do work of a reasonable character.
Doctors G. W. Wright, J. Q. Graves and J. B. Vaughn, sworn las expert medical witnesses for defendant, gave it as their opinion that at the date of the trial plaintiff had entirely recovered from the injury received in the accident and was entirely able to do work of a reasonable character, and their opinion is strongly corroborated by the testimony of plaintiff himself, who testified that on August 28, 1923, he ' obtained employment from another carbon black company at practically the same wages that he was receiving from the Federal Engineering Company, his employer at the time of the accident.
Our learned brother of the District Court gave plaintiff judgment for compensation from the time defendant ceased to pay him compensation to August 28, 1923, the date on which plaintiff returned to work at practically the same wage he was receiving before the accident. After a careful reading of all the evidence we are convinced that the judgment of the District Court is correct.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.
ODOM, J., recused.